Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                     
Specification
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (10524424, US priority 3/2017; Foreign priority 5/2016).


    PNG
    media_image1.png
    417
    642
    media_image1.png
    Greyscale


1. A rotor assembly for an agricultural baler, the rotor assembly comprising: 
a rotor shaft having a central portion and first and second end portions on either side of the central portion (rotary shaft 200); and 
a plurality of tine plates arranged axially along the rotor shaft, each of the tine plates comprising at least one tine (blades 300), 

wherein a magnitude of the angular spacing is greater or smaller at the central portion than at the first and second end portions (shown/taught above). 

2. The rotor assembly according to claim 1, wherein: 
the magnitude of the angular spacing is greater at the central portion than at the first and second end portions and decreases from the central portion to the first and second end portions, or the magnitude of the angular spacing is smaller at the central portion than at the first and second end portions and increases from the central portion to the first and second end portions (shown/taught above). 

3. The rotor assembly according to claim 2, wherein the decrease or increase in the angular spacing is monotonic (shown/taught above).
 
4. The rotor assembly according to claim 1, wherein each of the tines comprises a tip, and wherein the tips of the tines define a first curve between the central portion and the first end portion and a second curve between the central portion and the second end portion (shown/taught above). 



6. The rotor assembly according to claim 4, wherein the first curve has no extrema between the central portion and the first end portion, and wherein the second curve has no extrema between the central portion and the second end portion (shown/taught above). 

7. The rotor assembly according to claim 4, wherein the first and second curves form a corner at the central portion (shown/taught above). 

8. The rotor assembly according to claim 4, wherein there is a phase difference between the first and second curves at the central portion (shown/taught above). 

9. The rotor assembly according to claim 4, wherein the tips of the tines define a plurality of first curves in series between the central portion and the first end portion in a circumferential segment of the rotor shaft, and wherein the tips of the tines define a plurality of second curves in series between the central portion and the second end portion in the circumferential segment of the rotor shaft (shown/taught above). 


11. The rotor assembly according to claim 1, further comprising first and second end plates at the first and second end portions, respectively, of the rotor shaft, the first and second end plates each comprising a tine, wherein the first and second end plates are arranged such that their tines are adjacent to the tines of the adjacent tine plates (shown/taught above). 

12. The rotor assembly according to claim 1, wherein the tine plates are spaced equidistantly along the rotor shaft (shown/taught above). 

14. The rotor assembly according to claim 1, wherein an angular orientation of the tine plates is adjustable to adjust the angular spacing between the tines of adjacent ones of the tine plates (capability to adjust is inherent, see fig 2). 

The following are already addressed above, unless otherwise noted:

15. An agricultural baler (baler B) comprising a rotor assembly (R) comprising: 

a plurality of tine plates arranged axially along the rotor shaft, each of the tine plates comprising at least one tine, 
wherein the tine plates are arranged such that there is an angular spacing between the at least one tine of adjacent ones of the tine plates, and 
wherein a magnitude of the angular spacing is greater or smaller at the central portion than at the first and second end portions. 

16. The agricultural baler according to claim 15, wherein: the magnitude of the angular spacing is greater at the central portion than at the first and second end portions and decreases from the central portion to the first and second end portions, or the magnitude of the angular spacing is smaller at the central portion than at the first and second end portions and increases from the central portion to the first and second end portions. 

17. The agricultural baler according to claim 16, wherein the decrease or increase in the angular spacing is monotonic. 



19. The agricultural baler according to claim 18, wherein the first and second curves are quadratic curves. 

20. The agricultural baler according to claim 19, wherein the first curve has no extrema between the central portion and the first end portion, and wherein the second curve has no extrema between the central portion and the second end portion. 





Claims 1-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pöttinger (IE 20150124, applicant cited).

As shown below, Pöttinger teaches the claimed baler rotor shaft having conveying prongs or tine plates arranged as claimed (for reference, Applicant’s fig. 2 is also included for comparison):


    PNG
    media_image2.png
    548
    672
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    654
    842
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pöttinger (IE 20150124, cited above) and/or by Seo (10524424, cited above), in view of Rosseel et al (2017/0105355).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Pöttinger and/or Seo teaches the claimed invention above, except for showing the following:

different length. 

Rosseel teaches in fig 3, that the adjacent tine plates (41) are of different length.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tine plates of Pöttinger and/or Seo with the teachings of Rosseel, because picking and choosing and/or changing the size of adjacent plates is a design consideration within the skill of the art that would yield expected and predictable results.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Rosseel (2017/0105355) teaches an arrangement of the tine plates (41) as claimed.
Schrag (6595123) teaches blades / tine plates (60) are arranged as claimed (fig 7).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671